Filed pursuant to Rule 424(b)(3) File No. 333-119338 February 20, 2008 SUPPLEMENT DATED FEBRUARY 20, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND JANUARY PERFORMANCE UPDATE FUND JANUARY 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 2.49% 2.49% $73.3M $1,342.096 Grant Park Futures Fund Class B Units 2.42% 2.42% $393.5M $1,170.313 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s long positions in the interest rate sector posted gains after the US Federal Reserve cut short-term interest rates by 75 basis points during a rare inter-meeting move on January 22nd.Positions in the shorter dated products benefited as prices for Eurodollars soared on the news and rallied further after the central bank elected to reduce rates by an additional 50 basis points during its regularly scheduled meeting at the end of the month.A report showing a drop in December payrolls also pushed fixed income prices higher. Grain prices rallied during the month, resulting in gains to Grant Park’s long positions in the soft/agricultural commodity sector.The largest profits came from the corn market after prices rallied in response to a US Department of Agriculture report that estimated the size of US corn inventories to be 20% lower than previous USDA forecasts.Soybean and wheat prices were also higher on speculation that falling grain stockpiles could substantially increase competition for planting acreage. Long positions in the metals sector benefited as gold prices soared during the month, rallying more than 9% as investors continued to purchase the precious metal in an effort to protect themselves from the uncertainty of global financial markets and a weaker US dollar.The decision by the Fed to ease interest rates also contributed to higher gold prices. Energy prices sagged during January, resulting in losses to long positions in the sector.Crude oil and unleaded gasoline positions sustained the largest setbacks as investors speculated that an economic downturn in the US could translate into decreased demand.Short positions in natural gas reported losses after prices rose in response to falling temperatures across the country. Currency positions sustained losses, particularly in the cross-rate markets where the euro depreciated against the Japanese yen on speculation that European interest rates could be headed lower during 2008.Long positions in the Canadian and Australian dollars were dealt losses on speculation that a slowdown in the US economy could lessen the demand for raw materials from those countries. Lastly, long positions in the stock indices posted losses as continued concerns over financial institutions’ exposure to sub-prime debt and the possibility of a US recession sent global equity markets lower by month’s end. OTHER FUND NEWS Please be advised that Grant Park will be issuing a Schedule K-1 (Form 1065) to all partners for the 2007 tax year this week.The Schedule K-1 will contain a reconciliation of your Grant Park capital account and your share of Grant Park’s taxable items necessary to prepare your federal income tax return. We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.You should have received a letter detailing this feature.Additionally, if you no longer wish to receive your paper copy via regular mail you have been asked to return a signed document acknowledging this. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West JacksonSuite 600Chicago, IL fax800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED JANUARY 31, 2008 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) 892,636 892,636 4,775,375 4,775,375 5,668,011 5,668,011 Change in Unrealized Income (Loss) 1,557,189 1,557,189 8,330,569 8,330,569 9,887,758 9,887,758 Brokerage Commissions (19,275 ) (19,275 ) (103,116 ) (103,116 ) (122,391 ) (122,391 ) Exchange, Clearing Fees and NFA charges (24,840 ) (24,840 ) (132,887 ) (132,887 ) (157,727 ) (157,727 ) Other Trading Costs (48,246 ) (48,246 ) (258,103 ) (258,103 ) (306,349 ) (306,349 ) Change in Accrued Commissions (1,374 ) (1,374 ) (7,352 ) (7,352 ) (8,726 ) (8,726 ) Net Trading Income (Loss) 2,356,090 2,356,090 12,604,486 12,604,486 14,960,576 14,960,576 Other Income: Interest, U.S. Obligations 68,119 68,119 364,419 364,419 432,538 432,538 Interest, Other 191,939 191,939 1,026,827 1,026,827 1,218,766 1,218,766 Total Income (Loss) 2,616,148 2,616,148 13,995,732 13,995,732 16,611,880 16,611,880 Expenses: Incentive Fees to Trading Managers 408,418 408,418 2,184,935 2,184,935 2,593,353 2,593,353 Administrative Fees 15,623 15,623 83,576 83,576 99,199 99,199 O&O Expenses 12,498 12,498 200,584 200,584 213,082 213,082 Brokerage Expenses 378,065 378,065 2,172,988 2,172,988 2,551,053 2,551,053 Illinois Replacement Tax Total Expenses 814,604 814,604 4,642,083 4,642,083 5,456,687 5,456,687 Net Income (Loss) 1,801,544 1,801,544 9,353,649 9,353,649 11,155,193 11,155,193 Statement of Changes in Net Asset Value Beginning Balance 72,077,907 72,077,907 383,607,889 383,607,889 455,685,796 455,685,796 Additions 226,061 226,061 3,200,065 3,200,065 3,426,126 3,426,126 Net Income (Loss) 1,801,544 1,801,544 9,353,649 9,353,649 11,155,193 11,155,193 Redemptions (766,896 ) (766,896 ) (2,693,135 ) (2,693,135 ) (3,460,031 ) (3,460,031 ) Balance at JANUARY 31, 2008 73,338,616 73,338,616 393,468,468 393,468,468 466,807,084 466,807,084 Total Units Held at End of The Period 54,644.84329 336,207.96994 Net Asset Value Per Unit 1,342.096 1,170.313 Rate of Return 2.49 % 2.49 % 2.42 % 2.42 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
